Motions Granted; Continuing Abatement Order filed January 8, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00640-CV
                                   ____________

                     DAVID LEE STUDER, P.E., Appellant

                                         V.

            JACK B. MOORE AND ONESUBSEA, LLC, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19260

                   CONTINUING ABATEMENT ORDER

      This is an attempted appeal from the grant of a summary judgment. The
record, however, contains no signed final judgment.

      Appellees filed a motion to abate this appeal to allow supplementation of the
record with a final judgment. On October 9, 2018 this court abated the appeal so that
the trial court could sign an order memorializing its ruling on the summary judgment.
A supplemental clerk’s record containing the trial court’s judgment was ordered to
be filed with the clerk of this court on or before December 11, 2018.

      To date, the court has not received a supplemental record containing the trial
court’s final judgment. On December 17, 2018 and December 21, 2018 appellant
filed motions in this court requesting compliance with this court’s order. The
motions are granted.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s final judgment is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party. It is the responsibility
of any party seeking reinstatement to request a hearing date from the trial court and
to schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.

      If no final judgment is filed with this court within 30 days of the date of this
court the court will consider dismissal of the appeal for want of jurisdiction.



                                    PER CURIAM